IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                 March 10, 2014 Session

      EDNA LEE WEAVER v. DIVERSICARE LEASING CORP. ET AL.

                 Appeal from the Circuit Court for Anderson County
                    No. BILA0350      Donald R. Elledge, Judge


                No. E2013-01560-COA-R3-CV-FILED-JULY 28, 2014


Edna Lee Weaver (“plaintiff”) was employed as a bookkeeper for the Briarcliff Health Care
Center, a nursing home facility in Oak Ridge. After plaintiff’s employment was terminated,
she brought this action against her former employer alleging (1) common law retaliatory
discharge; (2) violation of the Tennessee Public Protection Act, (“TPPA”), Tenn. Code Ann.
§ 50-1-304 (2008 & Supp. 2013); and (3) violation of the Tennessee Human Rights Act
(“THRA”), Tenn. Code Ann. § 4-21-301 (2011). The trial court granted the employer
summary judgment on the ground that plaintiff failed to show a causal link between the
conduct alleged to be protected, i.e., speaking out against alleged harassment and
discrimination against other Briarcliff employees, and her termination. The court further
held that the employer established legitimate, non-discriminatory reasons for plaintiff’s
termination, and that plaintiff failed to present any evidence tending to show that there were
genuine issues of material fact as to whether these reasons were pretextual. We affirm.


        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                            Affirmed; Case Remanded

C HARLES D. S USANO, J R., C.J., delivered the opinion of the Court, in which D. M ICHAEL
S WINEY and T HOMAS R. F RIERSON, II, JJ., joined.

James H. Price, W. Allen McDonald, and Michael R. Franz, Knoxville, Tennessee, for the
appellant, Edna Lee Weaver.

Alexandra Coulter Cross, Nashville, Tennessee, for the appellees, Diversicare Leasing Corp.,
Diversicare Management Services Co., and Advocat, Inc.
                                         OPINION

                                             I.

        Plaintiff was hired as an assistant bookkeeper in 2005. She was quickly promoted to
the position of bookkeeper, and held that position until she was fired in October 2010.
Plaintiff was an “at-will” employee throughout her employment at Briarcliff. Briarcliff had
several administrators from 2005 until 2009, and plaintiff testified that she generally had a
good working relationship with each of them. Plaintiff consistently received positive
employee reviews prior to August 2009, when defendant employer Diversicare Management
Services Co., the corporate operator of Briarcliff, hired Elizabeth Carroll as the new
administrator of its facility.

       Problems arose when the position of Briarcliff’s admissions coordinator came open
in October 2009. Administrator Carroll hired Kristi Hall for the position. Several Briarcliff
employees, including plaintiff, thought that Hall was unqualified for the job and that Carroll
had unfairly passed over several Briarcliff employees that were more qualified, particularly
a male, Kris Rhea, who worked in the social services department and had been serving as
interim admissions coordinator. Plaintiff testified that she and other Briarcliff employees
were “shocked” that Carroll hired Hall instead of Rhea for the job. It later came to light at
the nursing home that Hall was the half-sister of Carroll’s domestic partner, Julie Hall. This
revelation generally did not sit well with some of the other employees.

        Briarcliff had a “backup admissions team” in place to help process admissions to the
facility when the admissions coordinator was unavailable, and to otherwise assist in the
admissions process. The members of the backup admissions team were plaintiff (a white
female); Kris Rhea (a white male); Chaunda Graham (an African-American female) and
Kamika Mize (an African-American female). Friction developed between the backup
admissions team and Administrator Carroll. Plaintiff testified by deposition that she and the
other team members felt like Carroll was blaming them for Kristi Hall’s shortcomings as
coordinator and for not backing Hall up in the admissions process. Plaintiff further stated:

              Q: I’m trying to get you to tell me how Liz Carroll targeted the
              backup team. What actions did she take to target the backup
              team in your mind?

              A: Before verifying the facts basically jumping to conclusions
              that it was, you know, that we were at fault. That, you know, we
              were made out to be like we were pushing back on the – on
              Kristi Hall. Kristi had made comments to Liz [Carroll], and Liz,

                                             -2-
you know, shared those comments that Kristi felt like she was
being – that she wasn’t liked by, you know, myself, Chaunda
[Graham], and Kris [Rhea] because Kris didn’t get the position.

                      *      *         *

Q: Was it always Kris or Chaunda or did she ever say that you
or Kamika [Mize] failed to do something?

A: It was always Kris or Chaunda.

                      *      *         *

Q: Do you have any understanding or belief as to why Liz
targeted Kris and Chaunda?

A: No.

Q: Do you believe it had anything to do with Liz’s relationship
with Kristi?

A: Yes.

Q: And explain that to me. Why do you believe it was related
to Liz’s relationship with Kristi?

A: My own personal opinion is that I feel like that [Carroll] felt
she wanted to open up an opportunity for Kristi to give her a
chance in a position that Kristi had no experience in, and by that
maybe she was trying to cover up her own mistake by protecting
Kristi.

Q: So she protected Kristi by blaming mistakes on Kris and
Chaunda? Is that a fair understanding of what you just told me?

A: Yeah. I mean, that’s what I feel. Kris and Chaunda basically
did the majority of the admission backup and stuff . . . Chaunda
had a separate part with the backup process, but Kris was the
main one. He was the main one who was Kristi’s backup.



                                 -3-
              Q: And he was the main one who Liz Carroll targeted? Is that
              fair to say?

              A: Yes.

        Plaintiff was also a member of the Briarcliff morale committee, a group of employees
who met monthly to, in plaintiff’s words, “try to figure out ways to boost the morale within
the facility.” Plaintiff named eight people who were members of the morale committee, and
said there were other members whose names she couldn’t remember. Also on the morale
committee were Ms. Graham and Nicole Cain, another African-American female employee.
On February 10, 2010, the day of a scheduled morale committee meeting, regional vice
president Barry Bell was visiting the Briarcliff facility. Bell was invited to sit in on the
meeting. The morale committee members aired their grievances about Carroll and her
management of them and the facility at the meeting. Plaintiff testified that there were
“numerous things” brought up, but the primary issue revolved around Hall, the admissions
process, and the backup team:

              A: [T]here was one thing that was brought up in particular, I
              mean, with Kris Rhea and, you know, the issue with the backup
              team. Details honestly I’m having a hard time, I really can’t
              recall.

              Q: You brought up the issue with the backup team being blamed
              for issues?

              A: Yeah. And that Kris, you know, was overlooked for the
              position and that, you know, my personal opinion felt like he
              was qualified. And he’s used as the backup for Kristi, you
              know, and again he wasn’t good enough for the position but he
              was . . . good enough to back her up.

              Q: Okay. So the issues that you raised in that meeting were the
              issues with the backup team being targeted and Kris being
              overlooked for the position of admissions?

              A: Right. And the fact that any time we had an issue in the
              backup team and we had a group meeting we were always told
              [by Carroll that] “Barry and Robin [Jones, another regional vice
              president] back me up 100 percent.”



                                            -4-
                                    *      *         *

              Q: Okay. Anything else that you remember telling Barry Bell
              during this meeting?

              A: No.

Ms. Graham similarly testified that “the main issue at the time was people were recognizing
the unfair hiring process of the Admissions Coordinator, and then the backup team to
admissions was picking up a lot of slack, working a lot of outside of our own department to
get work done for the admissions process, and that was not typical from prior
administrators.” Graham further stated that at the time of the meeting with Bell, she did not
suspect that Carroll was a racist or that her actions were racially motivated. Graham testified
that “no one claimed to Barry Bell that Ms. Carroll gave people preferential treatment based
on their race or their sex during that meeting.”

      Six and a half months after plaintiff gave her deposition, she filed her affidavit in
opposition to summary judgment, wherein she stated that,

              In February 2010, a group of employees, including myself,
              complained to Barry Bell about Liz Carroll’s harassment and
              preferential treatment, which was harming the morale of the
              facility. The complaints were not merely about Ms. Carroll’s
              management style, but also included complaints that Ms. Carroll
              had unfairly overlooked Kris Rhea (a white male) for a
              promotion and had given the job to a white female. In addition,
              we told Mr. Bell that Ms. Carroll had stated that she had fired
              black employees at another facility and that those employees had
              unsuccessfully pursued EEOC charges.

        At the end of the meeting, Bell said that he would address the committee’s concerns
with Carroll, that there would be no retaliation for airing these grievances, and that they
could contact him directly if they had further concerns. According to plaintiff, the next day,
at the morning meeting of the department heads of Briarcliff’s staff, Carroll announced “that
she wasn’t in trouble and nothing came out of the meeting with her and Barry. And then she
went on to say that there would no longer be a morale committee.”

       The defendant employer fired Nicole Cain on April 15, 2010. There is little
information in the record about the circumstances surrounding Cain’s termination. There is
no testimony from Cain herself – only the first page of her charge of discrimination, filed

                                               -5-
with the Equal Employment Opportunity Commission and the Tennessee Human Rights
Commission, dated June 18, 2010. The substance of Cain’s claim states as follows in its
entirety:

              I have always been in good standing with the above company.
              However, when I told Elizabeth Carroll, Nursing Administrator,
              that I filed a complaint of discrimination against her for some
              harassment, write-ups and a suspension, Ms. Carroll said I was
              discharged.

              I believe I have been discriminated against because of my race
              (Black), and retaliation, [sic] all in violation of Title VII of the
              Civil Rights Act of 1964, as amended.

Plaintiff testified that it was her understanding that the reason given for Cain’s termination
was her alleged failure to complete paperwork, and that “after Ms. Cain was fired, paperwork
that Ms. Cain was accused of not completing was found in Liz Carroll’s office.”

       Graham testified that after the February morale committee meeting, she felt that
Carroll began retaliating against her, stating:

              A: I felt like I was – I had started to become retaliated against.

              Q: Retaliated against for doing what?

              A: For speaking out. I was a very vocal part of speaking out
              when we were – the morale committee was talking to Mr. Bell,
              and immediately after that, things started to change. I had just
              gotten Employee of the Month in December, and this was in . . .
              February. And immediately after that, the very next week – I
              had been given permission to work a special schedule where I
              worked four days a week, [and] about a week or two after that,
              Liz sent me an e-mail saying that I could no longer work that
              schedule[.]

                                    *       *         *

              And then also in regards to retaliation, I started getting [a]
              constant overflow of e-mails to everything I did that was wrong,
              and especially as it related specifically to the Admissions

                                                -6-
              Coordinator and the admissions process. Ms. Hall was
              constantly going to Ms. Carroll complaining about either myself
              or the department, my department. There [was] constant
              questioning as to whether or not – how we were handling certain
              family situations. There was a period of time where I was
              getting constant e-mails about what Kris Rhea did – or was or
              was not doing.

              It was just something every single day, there was something that
              I did or did not do, and . . . honestly, I felt like it was an effort
              to get me to just go ahead and leave.

       On April 30, 2010, Carroll gave Graham a written reprimand stating the following:

              Employee counseled for insubordination. Employee was present
              when room number was decided during morning meeting but
              took it upon herself to change the room number without
              discussing with Administrator. Employee has also resumed
              behavior of rolling her eyes and acting scorned if disagreed
              with.

Graham testified that she felt the reprimand was unwarranted and unfair. She refused to sign
it and presented a one-page handwritten rebuttal. Plaintiff, along with director of nursing
Don Hutson, signed the notice of reprimand. Graham testified that at the meeting with
Carroll discussing the grounds for her discipline, she “felt the need to have a witness on [her]
behalf, so she asked [plaintiff] to come, and she came and sat in” and signed the reprimand.

       On or about May 30, 2010, Carroll tendered her resignation. Graham followed suit
a couple of weeks later, tendering her resignation in mid-June. Each gave 30 days notice and
continued to work at Briarcliff for roughly a month. June 25, 2010 was Carroll’s last day as
administrator of Briarcliff. That same day, Graham sent a three-page email to Diversicare
CEO, Will Council, that stated as follows in pertinent part:

              I have been harassed, discriminated against, belittled, and
              terrorized during my employment with Diversicare and most
              recently in the last eight months. . . . I am the current Social
              Services Director at Briarcliff Healthcare Center and have been
              since 2006. . . . I have recently put my notice in to end my
              employment at Briarcliff and . . . I have nothing else to lose nor
              gain from sending you this email. . . . I have always lived by the

                                               -7-
rule that one can not fix a problem if they don’t know that the
problem exists and I am therefore voicing my concerns.

                      *      *         *

Since Ms. Carroll’s time at Briarcliff she has not only terrorized
myself but several other employees as well. During her time at
Briarcliff Ms. Carroll unfairly passed up several applicants for
many different positions in order to hire her friends and family.
I do not have a problem with hiring of friends or family if they
meet the qualifications; however, it is a problem when other
qualified individuals are passed up in order to make that happen.
An example of this would be the hire of the current Admissions
Coordinator. . . . During [the hiring] process an applicant by the
name of Kristi Hall applied. . . . [A]nother current employee
who has a Master[’s] degree in marketing and was currently
improving the census was passed up. . . . In Ms. Carroll’s effort
to conceal the connection between herself and Ms. Hall, many
lies were told and many other employees were “thrown under
the bus” in an effort to make Ms. Hall look qualified. Though
discovered, the relationship was not confirmed until Ms. Carroll
hired another employee by the name of Julie Hall who
accidentally disclosed the fact that she was Kristi’s sister and
Ms. Carroll’s girlfriend/partner. That does not matter, what
does matter is that same employee who was passed over for the
position is constantly doing the duties of that position and
constantly being harassed at the same time.

                      *      *         *

A couple of months ago, several employees asked Mr. Barry
Bell during a visit to speak with him to bring forth our concerns.
. . . Mr. Bell assured us that our concerns had and [sic] would be
taken seriously and that we would not be retaliated against. That
statement was false. The next day . . . Ms. Carroll advised us
that she was not in trouble and that nothing would change. . . .
From that point on Ms. Carroll did retaliate against all who she
felt was involved including myself.

                      *      *         *

                                 -8-
              You may ask why we did not bring forth these concerns. The
              obvious reason is that if we were being retaliated against for our
              initial concerns then it would only continue. . . .Though other
              attempts were made to seek assistance, they were ignored and
              we were constantly reminded by Ms. Carroll that [regional vice
              presidents] Robin and Barry were behind her 100%. At this
              point we felt like there was no one to go to and AND we had
              watched one of our other fellow employees get fired unfairly.

                                    *      *         *

              These are just some of the examples of why I feel that I have
              been retaliated against and treated unfairly . . . Out of respect
              for you and your company I would like to inform you that I am
              considering but [have] not yet filed an EEOC claim. I don’t
              understand how one individual can get away with so much. I
              don’t understand how you can allow someone to make several
              individuals work in fear. I don’t know what all Ms. Carroll has
              told upper management about me and at this point, I guess it is
              a m[oot] point as she was allowed to terrorize me up until she
              walked out the door. . . . Though Ms. Carroll was the physical
              presence that has caused these issues, it has been the lack of
              support by upper management that has given her the power to do
              this.

       Diversicare hired Jodie Jones as Carroll’s successor and the new administrator at
Briarcliff. Her first day at work was July 1, 2010. Jones testified that she met Carroll during
her job interview, and that Carroll gave her a tour of the facility, but they did not otherwise
ever discuss Briarcliff or any of its employees. Jones testified that plaintiff and others came
forward and voiced concerns about Hall and the admissions process, stating:

              I had numerous individual employees that had made, you know,
              complaints or concerns voiced. [Plaintiff] was probably one of
              the most vocal at first. She had concerns about Kristi Hall, who
              was the admissions coordinator. . . . [Plaintiff’s] concern was
              that [Hall] frequently was out of the building either marketing
              or under the pretense of marketing. With her being out of the
              building that was causing [plaintiff] and other people to have to
              pick up, you know, her job duties.



                                               -9-
Jones investigated the complaints and subsequently asked Hall to resign, which she did.

       On July 9, 2010, Diversicare sent in-house corporate counsel, Kyle Smith, to interview
Briarcliff employees about Graham’s allegations in her email to CEO Will Council. At that
point, Graham had not filed a charge with the Equal Opportunity Employment Commission.
She filed her EEOC charge on August 18, 2010. Jones testified that when Smith arrived for
employee interviews, she “had no idea what it pertained to, who he was meeting with, et
cetera.” Smith and Jones did not discuss the purpose of the interviews, either before or after
Smith conducted them. At that time, Jones was unaware of the complaints that had been
voiced by Cain and Graham.

        Plaintiff testified that in her interview with Smith, he asked her questions that “were
targeted around Liz Carroll, and basically information [in Graham’s] email to Will Council.”
Plaintiff stated that she told Smith generally about the situation with Carroll and Hall;
plaintiff’s perception that the admissions backup team, and particularly Kris Rhea, had been
harassed and targeted; the fact that Carroll had repeatedly mentioned that unsuccessful EEOC
claims had been made against her at the facility she had formerly supervised; the morale
committee meeting with Bell; and the subsequent retaliation against committee members,
including Cain and Graham. Plaintiff further testified as follows:

              Q: Did Liz Carroll make any comments that could be perceived
              in any way as racist to you or that you overheard her making to
              someone else?

              A: To me, no. I did hear the EEOC myself come up on different
              occasions.

                                    *      *          *

              Q: Did you tell Kyle Smith when you were interviewed by him
              that you believed that Ms. Carroll acted – that her actions were
              racially motivated at all?

              A: That was never a question that he presented. I mean, I
              answered his questions and he never brought up a racial
              question. I believe the EEOC was brought – was mentioned, as
              far as my comment telling him about the EEOC, but he never
              extended his questions out as far as there were any – he never
              elaborated.



                                               -10-
              Q: Mr. Smith didn’t ask you anything about the EEOC, did he?

              A: No, he didn’t. No. I gave him the information that Liz had
              made the comments about the EEOC on numerous occasions.
              He didn’t ask questions.

              Q: Did you tell Barry Bell or anybody else tell Barry Bell during
              the meeting with him in February of 2010 that anyone in there
              believed that Liz Carroll’s actions were racially motivated?

              A: Not that I recall.

              Q: Did anyone tell Barry Bell that they believed that they
              believed that Liz treated Kris Rhea badly because he was male?

              A: No. At that meeting it was kind of at the beginning of things.
              It was after that that things seemed to escalate and it was an
              ongoing thing.

              Q: What about in . . . July of 2010, . . . did you tell Kyle Smith
              that you believed that Liz Carroll’s mistreatment of Kris Rhea
              was because he was male?

              A: I don’t think so, no.

        According to plaintiff, Smith interviewed seven employees, including herself and
Chaunda Graham, who had given notice of her resignation and was training her replacement
at that point. Janet Bryant was present for each of the interviews. She testified as follows
in pertinent part about the interviews:

              Q: Well, tell me what basically happened in the meeting. Did
              the employees simply tell their story, or did Kyle Smith ask
              specific questions that he thought was relevant to the
              investigation?

              A: I remember he let the employees talk. He may have asked a
              few questions, but mainly he let them talk and tell theirs, and he
              took some notes, I’m thinking, on a legal pad. I’m not sure.
              And then if there was a question or he needed something



                                             -11-
              explained, like who are you talking about or what are you doing,
              he would ask a question, but pretty much he let them speak.

              Q: He wasn’t then, as far as you knew, directing specific
              questions on specific topics? He was just letting them speak
              openly about what their concerns were?

              A: He might bring them in and ask something specific if he
              didn’t understand, but pretty much he let them speak.

              Q: Were they told that . . . they were investigating a complaint
              by Chaunda Graham?

              A: I don’t think he told them specifically that he was
              investigating anything by Chaunda. Even Chaunda, I don’t
              think he said anything specific like that to her.

                                     *      *          *

              Q: Do you remember that [plaintiff] brought up that Liz seemed
              to pick on Kris [Rhea], Nicole [Cain], and Shaunda?

              A: I remember something to the effect about Kris. Nicole, I
              don’t remember anything, but mainly Kris is the one I remember
              [plaintiff] talking about, because if I’m not mistaken, [plaintiff]
              had left and then came back and mentioned something about
              Kris.

              Q: You say that you don’t remember anything about Nicole?

              A: No.

       In his affidavit, Smith testified as follows regarding the investigation, interviews, and
his conclusions:

              On or about May 31, 2010, Ms. Carroll had given Diversicare
              notice that she was resigning her employment at Briarcliff and
              that she was moving to Florida to be near her elderly mother.
              June 25, 2010, the date of Ms. Graham’s email, was also the last
              day of Ms. Carroll’s employment with Diversicare.

                                                -12-
             Following Mr. Council’s receipt of the email from Ms. Graham,
             David Hickman, Diversicare’s Vice President of Human
             Resources, asked me to go to Briarcliff and investigate Ms.
             Graham’s allegations.

             On or about July 9, 2010, I visited Briarcliff and interviewed
             several department heads, including Plaintiff Lee Weaver, about
             the allegations in Ms. Graham’s email.

             In the interviews, I asked open-ended questions about each
             employee’s experiences with Liz Carroll at Briarcliff.

             All of the department heads I interviewed expressed the opinion
             that Liz Carroll created an uncomfortable work environment at
             Briarcliff. Several said that Ms. Carroll was “mean” to them
             and that they felt mistreated during her tenure.

             While it was clear from these interviews that most of the
             department heads did not like Ms. Carroll’s management style,
             no one claimed that Liz Carroll (or anyone else at Briarcliff) had
             treated any employee differently based on race or sex or for any
             other unlawful reason.

             Because the employee complaints were generally directed at Ms.
             Carroll, who was no longer Briarcliff’s administrator, and
             because no one had made any allegations of any unlawful
             conduct, I determined that no further action was required.

             I did not discuss Ms. Graham’s allegations or my investigation
             of those allegations with Jodie Jones, Briarcliff’s new
             administrator.

(Numbering in original omitted.)

      Jodie Jones testified that she became dissatisfied with plaintiff’s performance in
processing admissions. She stated in her deposition testimony,

             Q: What kind of issues did you continue to have with [plaintiff]?

             A: Timeliness.

                                            -13-
              Q: When you say “timeliness,” what do you mean timeliness?

              A: Timeliness of the financial verification, especially when we
              started looking at the referrals we were getting from managed
              care companies, which is a different type of insurance.

                                   *      *          *

              Q: When you addressed the issue of timeliness and the
              importance of participating in the admissions process did you
              continue to have issues with [plaintiff’s] participation in the
              admissions process?

              A: Yes.

              Q: What continued issues or problems did you have?

              A: [Plaintiff] voiced loudly her concerns with private managed
              care insurance. She did not want to take those patients for
              various reasons . . . So she was not happy about having to
              process this at all.

              Q: She voiced her concerns with accepting managed care
              patients. Did she ever refuse to process managed care patient
              admissions?

              A: Not blatantly refused, but by allowing them to sit on her desk
              and not process the preauthorization, in essence that’s what she
              was doing because someone else from another facility would
              process it and get that patient.

Jones further stated that the new admissions coordinator, Amy Cox, came to her and reported
complaints from family members of residents that plaintiff had been rude to them during the
admissions process. Jones testified that Cox reported complaints that,

              [plaintiff] started making phone calls to the families of these
              people that had the managed care insurance. You know, prior
              to their arrival at our facility the resident themselves or their
              family members would receive a call from [plaintiff] demanding

                                              -14-
              money up front, which, you know, doesn’t set the tone for
              someone wanting to come to that facility if the first call they’re
              getting from someone is, you know, demanding money in a very
              blunt, uncaring tone. I felt she was trying to sabotage the
              admission so that she wouldn’t have to deal with those managed
              care claims.

       On September 30, 2010, Jones disciplined plaintiff by providing a written
“performance improvement action” form that states as follows:

              (1) Performance – All referrals, including managed care, will be
              presented in a timely [manner]. (2) Chain of Command – all
              internal issues are to be discussed with Administrator. (3)
              Customer Service – Bookkeeper will maintain a professional to
              [sic] residents, famil[ies] & staff at all times.

The “action to be taken to improve employee’s performance” listed was “suspension”;
plaintiff was suspended for the rest of the workday on September 30. Plaintiff was very
upset and felt that the discipline was unwarranted and unfair. Jones testified that she and
plaintiff spent about an hour talking about the issues addressed by the performance
improvement action form, which plaintiff refused to sign. Plaintiff requested to know who
had complained about her being rude or unprofessional. According to plaintiff, Jones gave
her several names, including that of Doris Webber, a Briarcliff resident. Jones stated in her
affidavit that “I refused to give her names and told her that she needed to move on and treat
everyone professionally going forward.” Kaye Robinson, Briarcliff’s human resources
director, was also present during this meeting.

       Jones testified that after the meeting, the following took place:

              [Plaintiff] left my office and went to clock out, which the time
              clock is located in Kaye Robinson’s office and she’s over
              personnel, and [plaintiff] made the comment at the time that she
              was going to contact Kathy Moore. And it was almost a – Kaye
              expressed it to me as a threat. She was going to file a complaint
              and contact Kathy Moore.

Kathy Moore was a close friend of Briarcliff resident Webber and was involved in getting
Webber placed at Briarcliff. Moore also held power of attorney on Webber’s behalf. Jones
did not know it then, but Moore is also a former mayor of Oak Ridge. Moore is
characterized by defendants as an “influential” community member. Plaintiff testified that

                                             -15-
she told Jones “that I would be glad to contact the family members and apologize if they felt
like I had said something or done something that had offended them.” Plaintiff denied telling
Robinson that she was going to contact Moore, but it is clear that plaintiff communicated her
intent at the meeting with Jones to contact certain family members and/or residents.

       Plaintiff, who is a personal friend of Moore, did call her that day after she left work.
She testified as follows regarding the reasons for her call, and what was said:

               A: Kathy Moore and I had a friendship. And, obviously, if I’m
               going to be accused of offending somebody, you know, I wanted
               to make sure that, you know, one, I had not offended anybody
               and that if they felt like I did I wanted to clear the air because,
               like I said, Kathy and I were friends outside the facility.

                                      *      *          *

               Q: Go ahead and tell me what you told Ms. Moore during that
               conversation.

               A: That I was informed by Jodie Jones that I had offended Ms.
               Webber. And I stopped by [Webber’s] room on my way out to
               apologize, she was not there. So I was calling her to see if Ms.
               Webber had said anything to her in regards to me offending her.
               She said she had no knowledge of me offending Ms. Webber
               and that she would speak to Ms. Webber. And basically that
               was the gist of the conversation. And the fact, you know, I said,
               well, you know, when she asked me what was wrong, because
               I was crying, I informed her, you know, well, I was suspended
               for one day. I’m off tomorrow and I will go back to work on
               Monday.

In plaintiff’s later-filed affidavit, she stated as follows:

               Upon reflection, I do not believe that I told Kathy Moore on
               September 30, 2010, that I had been suspended. During our
               conversation that day, I only told her that I was calling to
               apologize if I had done anything to offend her or Doris Webber.

               When I testified in my deposition that I had told Ms. Moore that
               I was suspended, I now believe that I was confusing our

                                                 -16-
              conversation on that day with a subsequent conversation on
              October 4, 2010, when I told Ms. Moore that I had been
              terminated.

Moore testified that plaintiff did not tell her that she had been suspended, and that she found
out about the suspension from an unnamed nursing assistant when she went to Briarcliff the
next day. Moore stated in her deposition:

              I kept asking [plaintiff] what was wrong and she would not tell
              me. . . . I found out she was suspended when I went over there
              with Doris Ann [Webber]. And Doris mentioned it to me and
              then a NA mentioned it to me that she had been suspended.

              Q: Are you sure about that now?

              A: I’m almost sure. I’m almost sure that [plaintiff] did not say
              it to me, because I got off the telephone and I said, there is
              something bad happening with [plaintiff], and I said, I can’t
              understand it.

        Plaintiff was scheduled to be off work the next day, Friday, October 1, 2010. Jones
stated in her affidavit what happened that morning:

              Late Friday morning, I returned from the bank to find Kathy
              Moore and Doris Webber . . . waiting for me. Ms. Moore
              confronted me when I entered the building and started
              demanding answers about [plaintiff’s] employment status.

              I was taken aback by being confronted by Ms. Moore about
              [plaintiff]. I told her I could not talk to her about [plaintiff’s]
              employment. Ms. Moore stated that she felt that [plaintiff] was
              a good person and that she would hate to see anything bad
              happen to her. I agreed with Ms. Moore that [plaintiff] was a
              good person and said that she should be back at work on
              Monday.

              I was very upset by this meeting with Ms. Moore and Ms.
              Webber. I felt that instead of being accountable for her actions,
              [plaintiff] was trying to make Briarcliff look bad to a resident
              and to an influential member in the community.

                                             -17-
(Numbering in original omitted.)

       Moore testified about the meeting with Jones as follows in pertinent part:

              Q: Ms. Cross [Diversicare’s counsel] asked you a question about
              whether you thought that Ms. Jones might have been upset when
              you came to confront her about [plaintiff’s] discipline. Did you
              go into the room in order to confront her?

              A: Oh, yes. We went and closed the door. It was just Doris and
              she and I.

              Q: Yes. I mean –

              A: That’s all that was in the room. That was the only people in
              the room.

              Q: Well, but –

              A: I wouldn’t have talked outside the room. I mean –

              Q: No, no, no. no. What I was really focusing on is the word
              confront her about [plaintiff’s] suspension, slash, discipline.
              Was that the purpose of going into the room, was to have it out
              with Jodie Jones about [plaintiff]?

              A: No. What happened was . . . Doris was upset due to the fact
              that she had been accused of saying something that didn’t
              happen.

       After this meeting, Jones decided to terminate plaintiff’s employment. She called
Diversicare’s Vice President of Human Resources and Kyle Smith to discuss the
circumstances and her decision, and they determined that plaintiff could be terminated for
cause because she “violated Diversicare’s requirement that employees maintain
confidentiality with respect to the operations, activities, and business affairs of Diversicare.”
On Monday, October 4, 2010, plaintiff was given the opportunity to resign, which she
declined. Jones then told her that her employment was terminated.




                                              -18-
       Plaintiff filed this action on September 28, 2011, alleging retaliatory discharge in
violation of Tennessee common law; the TPPA, commonly known as the “Whistleblower
Act,” Tenn. Code Ann. § 50-1-304; and the THRA, Tenn. Code Ann. § 4-21-301. Plaintiff
does not allege that she was directly discriminated against, but rather that her employer
unlawfully retaliated against her for her involvement in allegedly protected activity, i.e.,
speaking out against alleged harassment and discrimination against Rhea, Cain, and Graham.
After extensive discovery, Diversicare moved for summary judgment. The trial court granted
summary judgment on all claims, holding as follows in pertinent part:

              Each of the causes of retaliation asserted by Plaintiff requires a
              showing of a causal link between the protected activity and the
              termination. Plaintiff has not shown a causal link between the
              conduct she claims was protected and her termination.

              . . . Diversicare presented evidence that legitimate,
              nondiscriminatory reasons existed for Plaintiff’s termination.
              Plaintiff has failed to demonstrate that the stated reasons for her
              termination were pretextual.

(Numbering in original omitted.) Plaintiff timely filed a notice of appeal.

                                               II.

       The issue presented is whether the trial court erred in granting summary judgment.
In her brief, plaintiff breaks this primary issue into four sub-issues, reflecting the various
arguments in support of her assertion that the court erred in granting summary judgment.
Specifically, plaintiff argues that the trial court erred in (1) not recognizing and finding
genuine issues of material fact; (2) stating in its oral ruling from the bench that “I can’t make
inferences” in ruling on the summary judgment motion; (3) erroneously stating certain facts;
and (4) applying the wrong legal standard for determining whether plaintiff established that
the nondiscriminatory reasons given by the employer were pretextual. We will address these
arguments in turn.

                                              III.

       Because the complaint was filed after July 1, 2011, Tenn. Code Ann. § 20-16-101
(Supp. 2013) applies to our analysis of summary judgment in this case. That statute provides:

              In motions for summary judgment in any civil action in
              Tennessee, the moving party who does not bear the burden of

                                              -19-
             proof at trial shall prevail on its motion for summary judgment
             if it:

             (1) Submits affirmative evidence that negates an essential
             element of the nonmoving party’s claim; or

             (2) Demonstrates to the court that the nonmoving party’s
             evidence is insufficient to establish an essential element of the
             nonmoving party’s claim.

See also Harris v. Metro. Dev. & Housing Agency, No. M2013-01771-COA-R3-CV, 2014
WL 1713329 at *3 (Tenn. Ct. App. M.S., filed Apr. 28, 2014); Wells Fargo Bank, N.A. v.
Lockett, No. E2013-02186-COA-R3-CV, 2014 WL 1673745 at *2 (Tenn. Ct. App. E.S., filed
Apr. 24, 2014). As we observed in Harris,

             Summary judgment shall be granted “if the pleadings,
             depositions, answers to interrogatories, and admissions on file,
             together with the affidavits, if any, show that there is no genuine
             issue as to any material fact and that the moving party is entitled
             to a judgment as a matter of law.” Tenn. R. Civ. P. 56.04.

             Summary judgments do not enjoy a presumption of correctness
             on appeal. BellSouth Adver. & Publ’g Co. v. Johnson, 100
S.W.3d 202, 205 (Tenn. 2003). The resolution of a motion for
             summary judgment is a matter of law, thus, we review the trial
             court’s judgment de novo with no presumption of correctness.
             Martin v. Norfolk Southern Ry. Co., 271 S.W.3d 76, 84 (Tenn.
             2008). The appellate court makes a fresh determination that the
             requirements of Tenn. R. Civ. P. 56 have been satisfied. Hunter
             v. Brown, 955 S .W.2d 49, 50-51 (Tenn. 1977).

2014 WL 1713329 at *4. In making this determination,

             We must view all of the evidence in the light most favorable to
             the nonmoving party and resolve all factual inferences in the
             nonmoving party’s favor. Martin v. Norfolk S. Ry. Co., 271
S.W.3d 76, 84 (Tenn. 2008); Luther v. Compton, 5 S.W.3d 635,
             639 (Tenn. 1999); Muhlheim v. Knox Cnty. Bd of Educ., 2
S.W.3d 927, 929 (Tenn. 1999). If the undisputed facts support
             only one conclusion, then the court’s summary judgment will be

                                            -20-
              upheld because the moving party was entitled to judgment as a
              matter of law. See White v. Lawrence, 975 S.W.2d 525, 529
              (Tenn. 1998); McCall v. Wilder, 913 S.W.2d 150, 153 (Tenn.
              1995).

Wells Fargo Bank, 2014 WL 1673745 at *2.

        In Sykes v. Chattanooga Housing Authority, 343 S.W.3d 18, 26 (Tenn. 2011), the
Supreme Court stated as follows regarding the summary judgment standard as applied to
retaliatory discharge cases:

              In the recent cases of Kinsler [v. Berkline, LLC, 320 S.W.3d
796 (Tenn. 2010)] and Gossett v. Tractor Supply Co., 320
S.W.3d 777 (Tenn. 2010), this Court held that the Hannan
              summary judgment analysis is to be applied in retaliatory
              discharge actions in the same way as in other cases, and rejected
              the federal McDonnell Douglas framework of allocation of
              burdens and order of presentation of proof of each party in favor
              of the ordinary Tennessee summary judgment standard. Gossett,
320 S.W.3d at 785–86; Kinsler, 320 S.W.3d at 801.

(Footnotes omitted.) The Sykes Court, in footnote 4 of the opinion, cited 2011 Tenn. Pub.
Acts 461, an amendment to Tenn. Code Ann. §§ 4-21-311, 50-1-304, and 50-1-701, that
functionally overrules the retaliatory discharge summary judgment analysis in Kinsler and
Gossett, and observed that the amendment is “applicable to causes of action accruing on or
after June 10, 2011.” See 2011 Tenn. Pub. Acts 461; Coleman v. Humane Society of
Memphis, No. W2012-02687-COA-R9-CV, 2014 WL 587010 at *8, n.7 (Tenn. Ct. App.
W.S., filed Feb. 14, 2014). In this case, plaintiff’s causes of action accrued no later than
October 4, 2010, the date her employment was terminated. Weber v. Moses, 938 S.W.2d
387, 392-93 (Tenn. 1996). Thus, the law prior to the amendment applies.

                                            IV.

                                             A.

       In Tennessee, the general rule governing employment relationships that do not involve
a contract for a definite term is the long-established employment-at-will doctrine. Guy v.
Mut. of Omaha Ins. Co., 79 S.W.3d 528, 534-35 (Tenn. 2002); Sykes, 343 S.W.3d at 26.
This doctrine “recognizes the concomitant right of either the employer or the employee to
terminate the employment relationship at any time, for good cause, bad cause, or no cause

                                            -21-
at all, without being guilty of a legal wrong.” Coleman, 2014 WL 587010 at *17. “The
employment-at-will doctrine is a bedrock of Tennessee common law.” Franklin v. Swift
Transp. Co., 210 S.W.3d 521, 527 (Tenn. Ct. App. 2006). The rule is not absolute, however;
the Supreme Court and the General Assembly have recognized certain restrictions on the
right of an employer to discharge an employee. In Chism v. Mid-South Milling Co., 762
S.W.2d 552 (Tenn. 1988), the Court, discussing the tort of retaliatory discharge, stated the
following:

                Both by statute and case law in this and other states some
                restrictions have been imposed upon the right of an employer to
                terminate an employee, usually for reasons of well-defined
                public policy. For example, . . . [t]here are restrictions upon
                employment or termination of persons for discriminatory
                reasons involving race, creed, color, sex, age, religion or
                national origin. See T.C.A. § 4-21-401(a).

                                         *       *          *

                It is obvious that the exception cannot be permitted to consume
                or eliminate the general rule. Corporate management, in cases
                such as this, must be allowed a great deal of discretion in the
                employing or discharging of corporate officers, where the latter
                are not employed for a definite term and have no formal contract
                of employment. Whittaker v. Care-More, Inc., 621 S.W.2d
395, 397 (Tenn. App. 1981). To be liable for retaliatory
                discharge in cases such as this, the employer must violate a clear
                public policy. Usually this policy will be evidenced by an
                unambiguous constitutional, statutory or regulatory provision.
762 S.W.2d at 555, 556.

       The legislature has also created a statutory retaliatory discharge action, the
Whistleblower Act, codified at Tenn. Code Ann. § 50-1-304, that is cumulative to a common
law action.1 Guy, 79 S.W.3d at 539. The statute provides in pertinent part as follows:



        1
         See 2014 Tenn. Laws Pub. Ch. 995, enacted May 22, 2014, amending Tenn. Code Ann. § 50-1-
304(g) to delete the phrase “under Tennessee common law” and enacting subsection (h) to provide: “This
section abrogates and supersedes the common law with respect to any claim that could have been brought
under this section.” This amendment takes effect and “shall apply to all actions accruing on or after” July
1, 2014.

                                                     -22-
              (b) No employee shall be discharged or terminated solely for
              refusing to participate in, or for refusing to remain silent about,
              illegal activities.

                                    *      *          *

              (d)(1) Any employee terminated in violation of subsection (b)
              shall have a cause of action against the employer for retaliatory
              discharge and any other damages to which the employee may be
              entitled.

Tennessee courts have emphasized that the retaliatory discharge “exception to the
employment-at-will doctrine must be narrowly applied.” Stein v. Davidson Hotel Co., 945
S.W.2d 714, 717 n.3 (Tenn. 1997); Chism, 762 S.W.2d at 556; Sykes, 343 S.W.3d at 26
(describing the Whistleblower Act as a “narrowly crafted exception”); Franklin, 210 S.W.3d
at 530 ( “the earliest Tennessee cases recognizing retaliatory discharge have emphasized that
it is an important, but narrow, exception to the employment-at-will doctrine”).

      A plaintiff asserting a common law retaliatory discharge claim has the burden of
proving the following four elements:

              (1) that an employment-at-will relationship existed;

              (2) that the employee was discharged;

              (3) that the reason for the discharge was that the employee
              attempted to exercise a statutory or constitutional right, or for
              any other reason which violates a clear public policy evidenced
              by an unambiguous constitutional, statutory, or regulatory
              provision; and

              (4) that a substantial factor in the employer’s decision to
              discharge the employee was the employee’s exercise of
              protected rights or compliance with clear public policy.

Webb v. Nashville Area Habitat for Humanity, 346 S.W.3d 422, 437 (Tenn. 2011).

      The elements of a claimant’s action for statutory retaliatory discharge – violation of
the Whistleblower Act – are similar; a plaintiff must prove the following four elements:



                                               -23-
               (1) the plaintiff was an employee of the defendant;

               (2) the plaintiff refused to participate in or remain silent about
               illegal activity;

               (3) the defendant employer discharged or terminated the
               plaintiff’s employment; and

               (4) the defendant terminated the plaintiff’s employment solely
               for the plaintiff’s refusal to participate in or remain silent about
               the illegal activity.

Id. at 437; Sykes, 343 S.W.3d at 27. Although there are several distinctions between the two
causes of action, a primary difference between the common law and statutory claims is that
to demonstrate a violation of the Whistleblower Act, a plaintiff must prove “the essential
element of an exclusive causal relationship between the plaintiff[’s] whistleblowing activity
and [his or her] discharge.” Sykes, 343 S.W.3d at 21 (emphasis added). To prevail on a
common law action, a plaintiff need only demonstrate that his or her exercise of protected
rights or compliance with clear public policy was a substantial factor in the employer’s
decision to discharge the employee. Guy, 79 S.W.3d at 535.

       Our review of the record persuades us that the evidence before us is not sufficient to
create a genuine issue of material fact as to an essential element of plaintiff’s claim – that her
alleged exercise of protected activity was either the sole factor or a substantial factor in the
employer’s decision to terminate her employment. In short, it is undisputed that Jodie Jones,
who made the decision to fire plaintiff, was unaware of plaintiff’s prior complaints about
former administrator Carroll and was not apprised of the fact that former employees Cain and
Graham had filed EEOC claims; nor was Jones aware of any connection, to the extent there
was a connection, between the EEOC claims of the other employees and plaintiff’s
complaints about Carroll. When Smith arrived at Briarcliff to conduct interviews in an
investigation of the complaints in Graham’s email, Jones had been on the job as new
administrator for less than two weeks. At that point, Carroll, the subject of all complaints
by Briarcliff employees, including those of plaintiff, was gone. Chaunda Graham had given
her notice and was working her last couple of weeks. Jones’ uncontradicted testimony on
what she knew about earlier happenings at Briarcliff, and when she knew it, is as follows:

               Q: So I take it you didn’t discuss any of the employees of
               Briarcliff with Liz [Carroll] at all.

               A: No.

                                              -24-
Q: What about after you became administrator? Did you have
any occasion to discuss any of the employees with Liz Carroll?

A: No. I had no conversations with her.

Q: You’ve had no conversations with Liz Carroll since your
meeting with her on the day of your interview?

A: Correct.

                      *      *          *

Q: Did anyone, either prior to or after you became administrator,
ever have occasion to discuss with you any of the issues
surrounding Liz Carroll and her leaving her employment at the
Briarcliff facility?

A: No.

                      *      *          *

Q: Did anyone advise you that Chaunda Graham had made a
complaint about Liz Carroll?

A: No. Actually, when I got there I found out that Chaunda had
worked there for a long time, was moving, and was working out
her notice. And so I only got to work with her for a brief period
of time. But, you know, they had a going away party for her.
There was nothing noted or said that there was any other reason
for her leaving other than her husband got another job out of
state. . . . I had no, you know, no idea that she had any issues or
concerns with work.

                      *      *          *

Q: Were you ever asked to participate in any investigation by
any governmental agencies of any claims of harassment or
discrimination related to employees at Briarcliff after you
became administrator?



                                 -25-
             A: No.

             Q: No one ever discussed an EEOC claim by Ms. Graham with
             you at any point?

             A: Not that I can recall, no.

                                   *         *          *

             Q: When Kyle Smith came to the facility, you said in early July,
             did he tell you who the employees were that he was going to be
             meeting with?

             A: No.

             Q: Did you observe the employees that Kyle Smith met with
             while he was there?

             A: No.

             Q: After he left was there any conversation that you observed or
             heard about that discussed who the folks were that Kyle Smith
             had met with and talked to?

             A: No. Nobody at the facility mentioned anything.

As already noted, Smith confirmed in his affidavit that “I did not discuss Ms. Graham’s
allegations or my investigation of those allegations with Jodie Jones, Briarcliff’s new
administrator.”

      Furthermore, Jones testified as follows in her affidavit:

             I was not aware at the time of [plaintiff’s] termination that
             [plaintiff] had previously complained about the prior
             administrator. I met the prior administrator only once and did
             not know her. Neither Mr. Hickman [vice president of human
             resources] nor Mr. Smith discussed any complaints about Ms.
             Carroll with me until after [plaintiff’s] termination. [Plaintiff’s]
             prior complaints, which I understand now had been made



                                                 -26-
               months before her termination, did not factor into my decision
               to terminate her.

Because Jones was unaware, when she fired plaintiff, of her prior complaints about unfair
treatment and retaliation by Carroll, those complaints cannot have been a factor in the
decision to terminate her employment.

       There is another reason that summary judgment must be affirmed on plaintiff’s
statutory retaliatory discharge claim. When a plaintiff’s Whistleblower Act claim is based
on an allegation that he or she was discharged solely for refusing to remain silent about – as
opposed to refusing to participate in – illegal activities, as in this case, there is a “reporting
requirement.” Such a claimant “must establish that he [or she] made ‘a report to some entity
other than the person or persons who are engaging in the allegedly illegal activities.’ ”
Lawson v. Adams, 338 S.W.3d 486, 497 n.3 (Tenn. Ct. App. 2010) (quoting Collins v.
AmSouth Bank, 241 S.W.3d 879, 885 (Tenn. Ct. App. 2007)); Gossett, 320 S.W.3d at 788;
Bright v. MMS Knoxville, Inc., No. M2005-02668-COA-R3-CV, 2007 WL 2262018 at *5
(Tenn. Ct. App. M.S., filed Aug. 7, 2007) (applying reporting requirement to affirm directed
verdict against plaintiff where he “has simply not demonstrated that he was ‘blowing a
whistle’ on illegal activity.”). In this case, plaintiff presented no evidence that she reported
any allegedly illegal activity to an entity other than her superiors at Briarcliff.

                                               B.

      Plaintiff also brought a claim under the THRA, which provides in pertinent part as
follows:

               It is a discriminatory practice for a person or for two (2) or more
               persons to:

               (1) Retaliate or discriminate in any manner against a person
               because such person has opposed a practice declared
               discriminatory by this chapter or because such person has made
               a charge, filed a complaint, testified, assisted or participated in
               any manner in any investigation, proceeding or hearing under
               this chapter[.]

Tenn. Code Ann. § 4-21-301. As the Supreme Court has observed:

               [A] claimant must prove the following four elements to prevail
               on a retaliation claim under the THRA:

                                              -27-
              (1) that [the plaintiff] engaged in activity protected by the
              THRA;

              (2) that the exercise of [the plaintiff’s] protected rights was
              known to the defendant;

              (3) that the defendant thereafter took a materially adverse action
              against [the plaintiff]; and

              (4) there was a causal connection between the protected activity
              and the materially adverse action.

Sykes, 343 S.W.3d at 29 (brackets in original) (quoting Allen v. McPhee, 240 S.W.3d 803,
820 (Tenn. 2007) (abrogated on other grounds by Gossett, 320 S.W.3d at 783-84)).

       Diversicare argues that plaintiff did not engage in an activity protected by THRA,
correctly pointing out that any link between allegations of improper retaliation based on race
by Cain and Graham – to the extent that there were any – and plaintiff’s involvement in
reporting them, is missing. In this regard, Diversicare notes that there is no proof that
allegations of racially-motivated discrimination were raised by any Briarcliff employee at
the February morale committee meeting with Barry Bell, or in the July interviews with Kyle
Smith, or in any other forum. There is undisputed evidence that before the Briarcliff
employees complained about Carroll’s relationship with Hall and her treatment of the
admissions backup team, Carroll promoted Cain, and gave Graham highly positive employee
reviews. There is an abundance of evidence from which a trier of fact could conclude that
Carroll retaliated against anyone who spoke out against her or her management decisions,
but that Carroll was an “equal opportunity retaliator” who mistreated employees without
regard to race or gender. In this regard, both plaintiff and Graham testified that Carroll’s
worst treatment was inflicted on Kris Rhea, a white male. There is also evidence that neither
EEOC claims nor allegations of racially-motivated conduct arose during the Smith
interviews, although Smith gave the interviewees the opportunity to vent any concerns they
might have had.

        Nevertheless, viewing all of the evidence in the light most favorable to plaintiff’s
claims and resolving all reasonable factual inferences in her favor, we note that there is some
scant evidence in the record from which a trier of fact might reasonably conclude that
plaintiff engaged in conduct protected by the THRA, i.e.., speaking out against allegedly
discriminatory behavior. Plaintiff did testify that she told Smith that Carroll had inexplicably
and repeatedly mentioned earlier unsuccessful EEOC claims filed against her when she was
administrator of another nursing home facility. Thus, we do not base our decision on a

                                              -28-
determination that plaintiff did not engage in protected activity, because even assuming
arguendo that she did, her THRA claim must fail for another reason – the lack of a causal
connection between the protected activity and the materially adverse action. For the same
reasons discussed above, Jones’ undisputed lack of knowledge of plaintiff’s earlier
complaints precludes any rational inference that Jones’ decision to fire plaintiff was causally
connected to any protected activity. Thus, Diversicare has demonstrated that the nonmoving
party’s evidence is insufficient to establish an essential element of her claim, and summary
judgment was therefore appropriate.

       In its oral ruling from the bench, the trial court stated:

              I’ve read and reread these documents . . . I can’t make
              inferences. I cannot make – I have to look at the facts. And I
              don’t find any disputed facts.

Plaintiff correctly asserts that in ruling on a motion for summary judgment, a trial court not
only may make inferences, but is required to draw any reasonable inferences in favor of the
non-movant. See, e.g., Martin v. Norfolk S. Ry. Co., 271 S.W.3d 76, 84 (Tenn. 2008); Wells
Fargo Bank, 2014 WL 1673745 at *2. Defendants argue that by the comment “I can’t make
inferences,” the trial court meant, not that it wasn’t allowed to draw inferences, but that it
wasn’t able to draw any reasonable inferences in plaintiff’s favor, given the state of the proof
in the record, because the evidence didn’t reasonably support such inferences. Perhaps this
is true. Regardless of the reasons for the trial court’s facial misstatement, we have conducted
our own independent de novo review of the record to “make[] a fresh determination that the
requirements of Tenn. R. Civ. P. 56 have been satisfied,” as we must. Harris, 2014 WL
1713329 at *4. We have also drawn any reasonable allowable inferences in favor of
plaintiff, the non-movant. Any error by the trial court in making the statement “I can’t make
inferences” was harmless in light of our review and holding that summary judgment was
warranted under the legal and factual analysis stated herein.

        The trial court also stated in its oral ruling that it found as an undisputed fact “that
even after [plaintiff] participated in the interviews involving the EEOC problems with the
individuals that had been brought out she was, in fact, given a glowing review and given a
raise.” This was not what happened. Although the record establishes that plaintiff was given
a number of “glowing” employee reviews, some of which were written by Liz Carroll, and
that she was given the highest allowable raise during Carroll’s tenure as administrator
because of her excellent employee record and review, this happened before the Smith
interviews, not after. To plaintiff’s credit, her employee evaluations in the record paint a
picture of an excellent and conscientious employee. But plaintiff was not “given a raise and
given a higher evaluation” after the Smith interviews, as the trial court erroneously found.

                                              -29-
This error is not material and does not affect the analysis in our opinion, however. It does
not bear upon what we have determined is the critical issue in this case – the absence of proof
to establish the required element of a causal link between plaintiff’s alleged protected
conduct and her discharge, and, similarly, the absence of proof that a substantial factor in the
employer’s decision to discharge the employee was plaintiff’s exercise of protected rights.
Our holding on this point is determinative and renders moot the issue of whether the trial
court correctly applied its pretext analysis.

                                              V.

       The summary judgment of the trial court is affirmed. Costs on appeal are assessed to
the appellant, Edna Lee Weaver. This case is remanded to the trial court, pursuant to
applicable law, for collection of costs assessed below.


                                            _____________________________________
                                            CHARLES D. SUSANO, JR., CHIEF JUDGE




                                              -30-